Title: To Thomas Jefferson from Robert Brent, 19 July 1805
From: Brent, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington July 19th. 1805
                  
                  I take the liberty of enclosing you a letter which has been address’d to me by Philip Williams—one of the persons in prison here, who stand convicted of Forgery—
                  I have stated in my answer to Williams that I have forwarded his letter to you,—& expessed at the same time a doubt whether you could, were you so disposed, alter the mode of punishment in the manner he proposes—
                  You have already, no doubt, been fully apprised of his case, and probably his letter to me is only a repetition of a request already made known to you. 
                  I have the honor to be, with sentiments of respect & Esteem, Sir, Your Obt Sert
                  
                     Robert Brent 
                     
                  
               